DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Note(s)
Claims 1-20 as filed are presently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Poland et al., US 20100168576 A1 (hereinafter "D1").
Regarding claim 1,  D1 discloses a wireless ultrasound probe (Fig. 1a, 3-5, 81-8b) wirelessly connected to an ultrasound diagnostic apparatus (Fig. 1c, 2a-2c, 6a), the wireless ultrasound probe comprising: a battery (Fig. 5 “92” and/or Fig. 8a-8b); a wireless communication module (Fig. 5 “76” - [0023] antenna); a charger (Fig. 5 “90”) 
Regarding claim 2, see  [0026], wireless user interface “32” and base station for wireless ultrasound probe read on ultrasound diagnostic apparatus that is wirelessly connected to the wireless probe, battery strength indicator “36’ and/or signal strength indicator “37” (radio frequency range, see also [0055]) are necessarily transmitted to the ultrasound apparatus from the wireless probe.  
Regarding claim 3, see [0026] on/off switch and/or [0053] e.g., hibernate mode due to motion detection by acceleration sensors. 
Regarding claims 4-5, see [0043] and/or [0047], charging cradle which may take the form of a case may be used, in this case, charging will be performed when connected to the charging cradle and the controller will control wireless communication module when the charging power is continued e.g., [0053] by motion detection after 
Regarding claim 6, D1 discloses an ultrasound diagnostic apparatus (Fig. 1c, 2a-2c, 6a) wirelessly connected to a wireless ultrasound probe (Fig. 1a, 3-5, 81-8b), the ultrasound diagnostic apparatus comprising; a wireless communication module (Fig. 5 “76” - [0023] antenna);  15a charging power supplier (Fig. 5 “90”) configured to supply a charging power to the wireless ultrasound probe ([0023], [0033], [0048]); and a controller (Fig. 5 “94”) configured to detect a state in which the wireless ultrasound probe that has been being charged is detached from the charging power supplier, causing supply of the charging power to the wireless ultrasound probe to be discontinued, and to 20control the wireless communication module to be wirelessly paired with the wireless ultrasound probe by using a wireless communication scheme ([0034], [0048], [0053] the physical connection enables the module “94” to detect a state in which a charger and data communication is physically connected, when connected, charging and data communication is allowed, and when disconnected, charging and wired communication are discontinued and communication is via the wireless communication module).
Regarding claim 13, the method recited is necessarily performed during normal operation of the apparatus of claim 6 above, when the wireless ultrasound probe is connected to a charging power supply, a charging power is supplied to the wireless ultrasound probe and when the ultrasound probe is disconnected, the state is detected and charging is discontinued. A pairing step is necessarily present using a wireless communication scheme to allow data communication when wired communication is 
Regarding claims 7 and 14, see  [0026], wireless user interface “32” and base station for wireless ultrasound probe read on ultrasound diagnostic apparatus that is wirelessly connected to the wireless probe,  icons of battery strength indicator “36’ and/or signal strength indicator “37” (radio frequency range, see also [0055]) are depicted, signals associated with each icon are necessarily transmitted to the ultrasound apparatus from the wireless probe when charger and data communication is not physically connected. 
Regarding claims 10-11 and 17-18, see [0043] and/or [0047], charging cradle which may take the form of a case may be used, in this case, charging will be performed when connected to the charging cradle and the controller will control wireless communication module when the charging power is continued e.g., [0053] by motion detection after removing the probe from the charging cradle will switch from hibernate mode to active mode.
Regarding claims 12 and 19, see [0026] on/off switch and/or [0053] e.g., hibernate mode due to motion detection by acceleration sensors to activate the wireless ultrasound probe, a beam forming signal would be transmitted to the wireless ultrasound probe to transmit an ultrasound signal to the object. 
Regarding claim 20, D1 discloses the apparatus of claim 6 which may take the form of a computer ([0028]), a computer readable medium with instruction executed by the computer is an inherent feature and the instructions recited in claim 20 will necessarily performed during normal operation of the apparatus of claim 6 above in a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1. 
Regarding claims 8 and 15, see D1 [0026], wireless user interface “32” and base station for wireless ultrasound probe that read on ultrasound diagnostic apparatus that is wirelessly connected to the wireless probe, although Fig. 1 c does not read on a display, Fig. 9A discloses similar components of battery strength indicator “134” and signal strength indicators “132” inform of icons on a display 136 of a user interface on the probe. D1suggest providing similar information on an ultrasound system control or the wireless user interface. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to provide a similar user interface on ultrasound system control or the wireless user interface, so as further reduce the weight of the ultrasound probe as suggested by D1 in [0026].
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above in view of Schmedling US 20140180110 A1 hereinafter (“D2”) see attached English translation. 
Regarding claims 9 and 16, D1 as discussed above in claim 8 includes display of probe characteristic, but does not appear to disclose a memory storing system information and a preset user interface, wherein the system information is used to obtain an ultrasound image according to ID information and a type of the wireless ultrasound probe, and the preset is about a format of the ultrasound image, and wherein the controller is further configured to load, from the memory, the preset based on the ID information and the type of the wireless ultrasound probe which is comprised in the probe characteristic information, and to display the loaded preset on the display. 
D2 in the same field of endeavor of wireless ultrasound probes discloses method of reducing power consumption of wireless ultrasound probe using a less error prone inter alia scanning capabilities, calibration data, battery life, self-diagnosis etc., (system information) in [0035] the ultrasound system “102” comprise a library that contains a database (memory) of communication information based on probe identification, the communication information is used obtain ultrasound image (a preset) according to the communication information and identification information. 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D1 based on the teachings of D2 to include a memory storing system information and preset UI pattern and the controller configured to load the preset based on ID information and type of wireless ultrasound probe comprised in probe characteristic information, for the added benefit of low power consumption and less error prone method of pairing a wireless ultrasound  probe with an ultrasound system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        June 5, 2021